UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4993


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBARR ALI ABDULLAH, a/k/a Albert Legare,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:12-cr-00688-CWH-1)


Submitted:   June 23, 2014                  Decided:   July 1, 2014


Before GREGORY and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed and remanded by unpublished per curiam opinion.


Kimberly H. Albro, Research and Writing Specialist, FEDERAL
PUBLIC   DEFENDER’S  OFFICE,  Columbia,  South  Carolina,  for
Appellant.   William Nettles, United States Attorney, M. Rhett
DeHart, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albarr Ali Abdullah pled guilty, pursuant to a plea

agreement, to making fraudulent tax refund claims in violation

of 18 U.S.C. § 287 (2012) (Count 5) and was sentenced to thirty

months    of     imprisonment,         the   top     of       his    properly-calculated

Sentencing Guidelines range.                 On appeal, Abdullah alleges that

his sentence was procedurally unreasonable because the district

court failed to adequately explain its imposition of his thirty-

month    consecutive      sentence       from      his    advisory         range     of    24-30

months.      For the reasons that follow, we affirm and remand for

correction of a clerical error.

             We review a sentence for reasonableness, applying a

deferential        abuse-of-discretion           standard.              Gall        v.    United

States,    552     U.S.   38,    46    (2007).           We    first       ensure    that     the

district       court   committed        no   “significant            procedural          error,”

including       improper        calculation        of         the    Guidelines           range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,     and    inadequate        explanation        of    the     sentence          imposed.

Gall, 552 U.S. at 51; see United States v. Lynn, 592 F.3d 572,

575   (4th     Cir.    2010).         This   Court       applies       a    presumption       of

reasonableness on appeal to a within-Guidelines range sentence.

Rita, 551 U.S. at 347; see United States v. Allen, 491 F.3d 178,

193 (4th Cir. 2007) (“A sentence within the proper Sentencing



                                             2
Guidelines      range          is     presumptively           reasonable.”)           (citation

omitted).       Here, Abdullah only alleges that the district court

committed procedural error for failing to adequately explain its

imposition of sentence.

            A    sentencing          court        must    conduct    an    “individualized

assessment      justifying           the    sentence       imposed       and   rejection     of

arguments      for   a    higher       or    lower       sentence    based       on   §   3553.”

Lynn,    592    F.3d      at    584        (internal       quotation      marks       omitted).

“Where the defendant or prosecutor presents nonfrivolous reasons

for imposing a different sentence than that set forth in the

advisory Guidelines, a district judge should address the party’s

arguments      and   explain         why     he    has    rejected       those    arguments.”

United    States     v.    Carter,         564     F.3d    325,    328    (4th    Cir.     2009)

(internal quotation marks omitted).                           The district court must

provide     sufficient              explanation          to    “demonstrate           that   it

‘considered the parties’ arguments and ha[d] a reasoned basis

for     exercising       [its]       own     legal        decisionmaking         authority.’”

Lynn, 592 F.3d at 576 (quoting Rita v. United States, 551 U.S.

338, 356 (2007)).

            In the present case, the district court observed that

it had considered the § 3553(a) factors but did not explain the

factors    as    applied        to    Abdullah.            Thus,    the    district       court

provided no individual reasons for imposing a sentence at the



                                                  3
high end of the advisory range, rather than the low end as

requested       by    Abdullah.           The   court    did,    however,      decline     to

impose a concurrent sentence based on Abdullah’s record.                                   As

noted by the Government, the imposition of Abdullah’s sentence

as     consecutive      was       proper     under      U.S.    Sentencing      Guidelines

Manual (“USSG”) § 5G1.3(a) (2013) because he was serving a term

of imprisonment while committing the instant offense.

             To the extent that the district court erred in failing

to provide an adequate explanation of the § 3553(a) factors, we

conclude that any error was harmless.                          In accordance with the

applicable       harmless         error     review,      we    will   not     reverse     the

court’s judgment when the error did not have a substantial and

injurious effect or influence on the result, and when we can say

with     fair        assurance       that       the    district       court’s       explicit

consideration          of    the    defendant’s         arguments      would     not      have

affected    the       sentence      imposed.          See     Lynn,   592    F.3d    at   585

(citations omitted).

             Accordingly, we affirm Abdullah’s sentence but remand

to the district court for the limited purpose of correcting a

clerical    error.           In    its    criminal      judgment,     under    section     IV

(sealed),       the     district          court       erroneously      checked       a    box

indicating      that        Abdullah’s      sentence     was    not   over     twenty-four

months.     (J.A. 97).            This was clerical error under Fed. R. Crim.



                                                4
P. 36.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented      in   the    materials

before   this   Court   and   argument   would   not    aid    the   decisional

process.

                                                       AFFIRMED AND REMANDED




                                     5